Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 11, 2018

                                       No. 04-17-00579-CV

                                            Lee ROBIN,
                                             Appellant

                                                  v.

                                M & T BANK CORPORATION,
                                         Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CI19825
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        After this court granted appellant’s first motion for extension of time to file his brief, the
brief was due April 9, 2018. On April 6, 2018, appellant filed a second motion for extension of
time, asking for an additional thirty days in which to file his brief. After review, we GRANT
appellant’s motion and ORDER him to file his brief in this court on or before May 9, 2018.
We note that appellant failed to include a certificate of conference in his motion. We advise
appellant that all future filings should include a certificate of conference as mandated by
Rule 10.1(a)(5). See Tex. R. App. P. 10.1(a)(5) (stating that in civil cases, except for motions
for rehearing and en banc reconsideration, motion must contain or be accompanied by
certificate stating that filing party conferred, or made reasonable attempt to confer, with
all other parties about merits of motion and whether those parties oppose motion).


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2018.


                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court